Citation Nr: 1203780	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1981 and from November 1990 to July 1991.

This appeal arose from a 1998 claim for benefits, which was eventually addressed in an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been returned to the RO in Atlanta, Georgia.  The reason for the delay between the application for benefits and rating decision is not clear from the record.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he injured his left knee in 1991 during his second period of active duty, thereby resulting in his current left knee disorder.  The Veteran further acknowledges that he initially injured his left ankle after service when he sustained a fracture in 1994, but he contends that his left ankle disorder is aggravated by his service-related left knee disorder, thereby entitling him to service connection.

At the outset, the Board notes that it appears that despite VA's numerous attempts to locate them, the majority of the Veteran's service treatment records are not of record.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The record indicates that in August 1981, soon after his discharge from his first period of service, the Veteran sought VA compensation for, inter alia, "fluid under [the] kneecaps."  The record also reflects that the Veteran failed to appear for his subsequent scheduled examination, although in a recent statement the Veteran reports that he did not receive notification of the scheduled examination.  

The Veteran has submitted a March 1991 individual sick slip form indicating that he received follow-up care for a knee injury of an unspecified knee.  The sick slip form reflects that the Veteran was prescribed some physical restrictions and referred to the orthopedic clinic, with the disposition of the Veteran marked to "hospital."

In a February 1996 private treatment record (created more than two years prior to the time the Veteran filed the instant service connection claim in 1998), the Veteran reported experiencing ongoing bilateral knee pain since his military service.  However, the Veteran failed to report any knee symptoms in a June 1996 reservist medical history report, and no knee abnormalities were noted on his corresponding examination report.  November 1998 VA left knee x-rays were interpreted to reveal mild degenerative changes, although March 2001 VA left knee x-rays were interpreted to reveal no major abnormalities.  

The Veteran's recent VA treatment records reflect his continued reports of experiencing left knee and ankle pain, and the Veteran is diagnosed with a residual left ankle disorder resulting from his post-service 1994 left ankle fracture and subsequent surgical repairs.

Given this evidence of record, the Board finds that further evidentiary development is warranted.  As the Veteran's March 1991 service treatment record indicates that the Veteran may have received in-patient orthopedic care for his in-service knee injury, and the Veteran testified that that he was treated at a dispensary or hospital in Fort Irwin, California, after sustaining this knee injury, the Veteran's in-patient treatment records should be requested.  The Board notes that in-patient treatment records are often stored in a separate repository from the outpatient treatment records requested by the RO.  

Furthermore, given the Veteran's report of left knee symptomatology in 1981 soon after his first period of service; the 1991 sick-slip reflecting his in-service treatment for a knee injury; the 1998 findings of degenerative left knee changes; and the Veteran's ongoing treatment for left knee pain; the Board finds that VA's duty to provide the Veteran with a VA examination with regard to his claimed left knee disorder has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  Moreover, as the Veteran contends that his left ankle disorder is aggravated by this service-related left knee disorder, an opinion regarding this theory of entitlement should be obtained, as  well.  

Additionally, in an April 2006 statement, the Veteran reported that a Social Security Administration disability determination regarding his left ankle disorder had been made in 1997.  Thus, this decision and the evidence used to support this decision should be requested.  Furthermore, the Veteran's recent VA treatment records should be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should attempt to obtain any clinical/in-patient/hospital records reflecting treatment of the Veteran in March 1991 at the medical facility in Fort Irwin, California.  In attempting to obtain these records, the AMC should contact the NPRC and any other facility that may store these clinical/in-patient/hospital records.  All attempts to obtain these medical records should be fully documented for the claims file.

2.  The RO/AMC should obtain from the Social Security Administration the records pertinent to the Veteran's 1997 claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.

3.  The RO/AMC should obtain the Veteran's VA treatment records from January 2010 to the present.

4.  Then, the Veteran should be scheduled for an appropriate VA examination to address the Veteran's claimed left knee and ankle disorders.

The VA examiner should be provided with the Veteran's claims file and review it in conjunction with the examination, which includes the Veteran's 1981 service connection claim for fluid under the knees, the March 1991 individual sick slip reflecting the Veteran's treatment for a knee injury, his 1994 post-service left ankle injury, his 1998 x-ray findings of left knee degenerative changes, and his current reports of ongoing left knee and ankle pain.  

After reviewing this evidence and conducting a physical examination of the Veteran, the examiner is asked to opine whether it is at least as likely as not that any currently-diagnosed left knee or ankle disorders had their onset in or are otherwise directly related to service.  

If the examiner determines that it is at least as likely as not that the Veteran's left knee disorder is related to service, the examiner is asked to opine whether the Veteran's current left ankle disorder is aggravated by or otherwise related to the Veteran's left knee disorder.

A complete rationale must be provided for any opinion expressed.  If the examiner determines that a medical opinion cannot be reached without resorting to speculation, the examiner is asked to state why that is so, to include a recitation of the missing facts necessary to render a non-speculative opinion.

5.  The Veteran's claims should then be re-adjudicated.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


